Citation Nr: 0619419	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for migraines, 
whiteouts, or transient ischemic attacks (TIA), to include as 
secondary to a head injury.

4.  Entitlement to service connection for a pulmonary 
condition, to include as secondary to asbestos exposure.

5.  Entitlement to service connection for a back condition, 
to include as secondary to residuals of a head injury.

6.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hypertension.

7.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from July 1971 
to September 1974 and in the Navy from February 1975 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
Subsequent to the final RO review in July 2004, the veteran 
submitted additional medical evidence relevant to his claims.  
In August 2005, the veteran waived initial AOJ consideration 
of that evidence.

In the July 2003 rating decision, the RO also denied 
entitlement to a compensable rating for residuals of right 
hand fractures, and the veteran disagreed with the decision 
in a July 2003 notice of disagreement.  The RO did not 
address the issue of a compensable rating for residuals of 
right hand fractures in a July 2004 Statement of the Case.  
That issue is referred for appropriate development.  

In the July 2003 rating decision, the RO also denied 
entitlement to a total rating based on individual 
unemployability (TDIU), but the veteran withdrew that claim 
in an August 2003 statement.  In February 2005, the veteran 
submitted a new claim for entitlement to TDIU.  The RO has 
not addressed that issue, and it is referred for appropriate 
development.

The issues of entitlement to service connection for 
whiteouts, hypertension, and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience any disabling residuals 
of an in-service head injury.

3.  The veteran does not have a pulmonary condition.

4.  Back pain did not begin during or as a result of service 
and is not related to an in-service head injury.

5.  The RO denied service connection for hypertension in an 
April 1993 rating decision, and the veteran did not appeal. 

6.  Evidence relevant to the veteran's claim for service 
connection for hypertension received since the April 1993 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, is not duplicative and/or cumulative, 
and raises a reasonable possibility of substantiating the 
claim.   




CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005). 

2.  A pulmonary condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

4.  Evidence received since the RO denied entitlement to 
service connection for hypertension in April 1993 is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

5.  The claim of entitlement to service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in October 2002, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for his claims, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  The letter did not 
notify the veteran of the evidence needed to demonstrate the 
degree of disability or the effective date of an award; 
however, the Board finds that the deficiency is not 
prejudicial because service connection for the claimed 
disabilities is denied in this decision, and VA will not 
assign ratings or effective dates for those conditions.  The 
letter also failed to notify the veteran of the evidence 
needed to reopen his claim for service connection for 
hypertension based on new and material evidence.  Yet, given 
the favorable nature of the Board's decision on that issue, 
any deficiency of notice or assistance does not prejudice the 
veteran in proceeding with this appeal.

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in October 2002, prior to the July 2003 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist.  VA aided the veteran in obtaining evidence and 
afforded him an opportunity to testify before an RO hearing 
officer and/or the Board.  All known and available records 
relevant to the issues on appeal were obtained and are 
associated with the veteran's claims file.  The VCAA requires 
VA to order a medical examination if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but otherwise indicates 
that the veteran has a disability or recurrent symptoms of a 
disability that may be associated with an in-service injury 
or disease.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Because there is no evidence that the veteran 
has a current pulmonary condition or experiences disabling 
residuals of a head injury, further medical development is 
not necessary to decide those claims.  Additionally, because 
there is no medical evidence of a relationship between back 
pain and the veteran's period of service, a medical 
examination is not necessary to decide that claim on the 
merits.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  


Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

I.  Residuals of a Head Injury

The veteran avers that he sustained a hairline fracture 
across his face in 1975 after he was struck by an unknown 
assailant.  He avers that he bled from his eyes, nose, and 
mouth and was hospitalized for seven to ten days.  During a 
March 1976 optometry examination, the physician noted that 
the veteran was struck in the right eye approximately eight 
months prior to the examination, which resulted in a black 
eye but no other notable effects.  There is no additional 
evidence of treatment for a head injury in the veteran's 
service medical records.  The veteran did not complain of 
residuals of the alleged fracture during his remaining period 
of service or during his separation examination.  

There is no evidence that the veteran experiences any 
disabling residuals of an alleged in-service head injury.  
There is no medical evidence of treatment for any impairment 
attributed to the alleged fracture, and, aside from whiteouts 
and back pain, the veteran has not identified any specific 
limitations related to that injury.  As far as the alleged 
injury is related to whiteouts or chronic back pain, it is 
considered in an evaluation of those claims.  Consequently, 
because there is no evidence of a distinct disability aside 
from back pain or whiteouts potentially related to the 
alleged in-service injury, service connection for residuals 
of a head injury is denied.

II.  Pulmonary Condition

The veteran avers that he incurred a pulmonary condition 
during service as a result of asbestos exposure.  He alleges 
that he was exposed to asbestos when he refinished a ship 
hallway and removed heavy wax build-up along the edges of the 
floor.  In November 2003, chest x-rays revealed no evidence 
of lung damage related to possible asbestos exposure.  
Consequently, even assuming that the veteran was exposed to 
asbestos during service, there is no evidence that the 
potential exposure resulted in any pulmonary damage.

Evidence also fails to demonstrate that the veteran incurred 
a chronic pulmonary condition during service as a result of 
non-asbestos-related diseases.  The veteran's service medical 
records indicate that physicians excised a lipoma of the 
veteran's left brachial area in May 1977.  Subsequent 
physicians noted good healing of the surgical site, and the 
veteran did not reference any residuals of that procedure 
during his separation examination.  The veteran did not 
complain of other pulmonary problems during service.  Post-
service treatment records are devoid of any reference to 
pulmonary complaints, and there is no medical evidence of 
pulmonary abnormalities.  Therefore, there is no evidence 
that the veteran has a current pulmonary condition.

In 2003, VA physicians noted a reported history of chemical 
lung burn.  In the veteran's October 2002 asbestos 
questionnaire, he stated that he sustained a chemical lung 
burn in 1999 when he used heavy chemicals to remove rust 
stains from school carpets.  Because that acute injury did 
not occur during service, any impairments caused by that 
incident are not service-connected.  Consequently, there is 
no evidence that the veteran incurred chronic pulmonary 
problems during service, and service connection is denied. 

III.  Back Condition

The veteran's service medical records indicate that the 
veteran complained of low back pain in April 1976.  A 
physical examination was within normal limits, and the 
assessment was lumbar instability.  There is no evidence that 
the veteran sought additional treatment for back pain during 
service, and he did not reference a history of or current 
problems with back pain during his separation examination.

In May 1999, the veteran complained of right-sided rib and 
back pain.  William E. Wiltse, M.D., diagnosed an acute chest 
muscle strain.  There is no evidence that the veteran 
experiences any residuals of that injury, and he did not 
reference it during subsequent examinations.  

The veteran's post-service medical records note a history of 
chronic back pain, muscle spasm, and quad release syndrome 
beginning in 2002.  In May 2002, the veteran complained that 
recent activity had exacerbated his back problem, which was 
manifested by severe, radiating back pain and instability.  A 
VA physician noted knotted paraspinal muscles.  X-ray images 
of the lumbosacral spine revealed minimal degenerative disc 
disease at the L4 level, but there was no evidence of other 
abnormalities.  

In July 2002, the veteran complained of lumps and muscle pain 
of his upper spine.  An examination revealed tender trigger 
points at the T7 level, trophedema at the T10-L5 levels, and 
a small, palpable mass at the upper spine, identified as 
knotted muscle tissue.  The veteran walked with an 
asymmetrical gait, and the physician noted that the veteran's 
right leg was shorter than his left.  The veteran was treated 
with electrical trigger point simulation, which relieved his 
pain.

Evidence fails to demonstrate that the veteran's back 
symptoms are related to service.  Because May 2002 x-rays 
revealed degenerative changes of the veteran's spine, the 
Board must assess whether the presumption of service 
connection based on a chronic disease is applicable.  
Arthritis is classified as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because there is no medical evidence that the veteran 
displayed symptoms of arthritis within one year of his 1991 
discharge; the earliest images of degenerative changes are 
from May 2002 x-rays.  

Evidence also fails to establish a direct relationship 
between the veteran's back symptoms and his period of 
service.  The veteran complained of back pain during service, 
but there is no evidence that the complaint indicated the 
development of a chronic back problem.  In fact, evidence 
indicates that the in-service injury was acute and 
transitory; the veteran did not complain of or seek 
additional treatment for chronic back pain until 2002, nearly 
ten years after his discharge from service.  That significant 
lapse of time precludes a finding that there is a 
relationship between the veteran's current symptoms and his 
in-service complaints.  

In May 2002, the veteran complained that he had experienced 
intermittent back pain since his period of service; however, 
during a December 2002 Social Security examination, he 
described a history of back pain beginning approximately two 
years prior to the examination.  Although the veteran is 
competent to describe his symptoms and their duration, his 
contradictory statements confuse an assessment of his history 
of chronic back pain.  Notably, there is no medical evidence 
that the veteran sought treatment for back pain from 1976 to 
2002.  In any case, no medical opinion or medical evidence of 
record establishes a relationship between the veteran's 
ongoing back symptoms and an in-service etiology. 

Evidence also fails to demonstrate that the veteran's alleged 
in-service facial fracture is the proximate cause of back 
pain.  There is no medical evidence that an in-service head 
injury caused back problems, and the veteran lacks the 
medical expertise necessary to establish that that 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  Consequently, there is no evidence 
that the veteran's back symptoms are related to his period of 
service or an alleged head injury, and service connection for 
a back condition is denied.


New and Material Evidence

In an April 1993 rating decision, the RO denied entitlement 
to service connection for hypertension because there was no 
medical evidence of chronic hypertension during the veteran's 
period of service.  The veteran was notified of that decision 
and his appellate rights, but he did not appeal.  
Consequently, that decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

Although a claim previously disallowed cannot be reopened on 
the same factual basis, if new and material evidence is 
presented or secured with respect to such a claim, VA must 
reopen and review the evidence.  See 38 U.S.C.A. §§ 5108, 
7105(c).  New evidence is evidence that was not previously 
before agency decisionmakers.  Material evidence is evidence 
that, by itself or when considered with evidence previously 
on the record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of evidence that was on the record at 
the time of the initial denial of the claim, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  The credibility of evidence is 
presumed when determining whether it is new and material.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 1993 rating decision, evidence of 
record included the veteran's December 1974 to October 1991 
service medical records.  During the veteran's October 1991 
retirement examination, the examiner noted a history of 
labile hypertension.  Evidence submitted since the April 1993 
decision includes private and VA treatment records, which 
note the veteran's history of hypertension and use of 
prescribed medications beginning in 2003.  The record 
additionally includes the veteran's allegation that 
hypertension is related to his psychiatric condition; the 
veteran avers that his blood pressure rises when he becomes 
emotionally distressed.  

The Board finds that evidence received since the April 1993 
decision is new and material.  The RO originally denied the 
veteran's claim because evidence of record failed to 
establish that chronic hypertension began during service.  
Evidence received since that decision suggests an alternative 
etiology of the condition; the veteran suggests that, even if 
hypertension did not begin during service, it is caused or 
aggravated by a potentially service-connected disability.  
Therefore, the evidence relates to an unestablished fact, 
whether hypertension developed as a consequence of service.  
Therefore, the evidence is not duplicative and/or cumulative 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the new 
and material evidence is a sufficient basis upon which to 
reopen the claim, and the appeal is granted to that extent 
only. 






ORDER

Service connection for residuals of a head injury is denied.

Service connection for a pulmonary condition, to include as 
secondary to asbestos exposure, is denied.

Service connection for a back condition, to include as 
secondary to a head injury, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is 
reopened.



REMAND

In September 1999, the veteran began experiencing temporary 
whiteouts, which have increased in frequency and duration 
since their initial manifestation.  Medical evidence of 
record demonstrates no conclusive diagnosis of the veteran's 
symptoms:  in October 1999, Timothy You, M.D., diagnosed 
probable amaurosis fugax of the right eye; in June 2000, 
Kathleen M. Fitzgerald, M.D., diagnosed migraine equivalents 
versus transient ischemic attacks versus posterior 
circulation stenosis; in May 2003, a VA neurologist 
prescribed medication for possible migraines; during a May 
2003 examination, a VA ophthalmologist diagnosed possible 
transient hypertensive crises; and in September 2003, a VA 
physician diagnosed possible atypical vertebral-basilar 
insufficiency, demyelinating disease, or functional vision 
loss.  A November 1999 carotid ultrasound was inconsistent 
with carotid occlusive disease.  An epilepsy examination for 
possible occipital lobe seizures was negative.  In July 2002, 
a VA neurologist ruled out emboli or a venous-blood 
obstruction because whiteouts did not result in any residual 
neurologic malfunction.  The physician additional opined that 
the condition was unrelated to visual seizures, seizuro-genic 
disease, or visual migraine equivalents because the veteran 
did not experience associated migraines.  In May 2003, a VA 
neurologist ruled out branch retinal vein occlusion and 
transient ischemic attacks given the bilateral nature of the 
veteran's symptoms.  May 2003 magnetic resonance imaging 
(MRI) revealed that the right temporal lobe was slightly 
larger than the left.  The veteran avers that physicians 
advised him that the abnormality could result in whiteouts 
and could be related to prior head trauma.  

More recent medical examinations focus on potential non-
organic etiologies of whiteouts; several physicians suggested 
that there is a relationship between the veteran's symptoms 
and his psychiatric condition.  The veteran began complaining 
of whiteouts and PTSD symptoms at approximately the same 
time.  During a May 2002 psychological consultation, the 
veteran's description of panic attacks corresponded with his 
description of whiteouts.  In January 2003, a VA psychiatrist 
opined that, because there was no identifiable organic basis 
for the veteran's symptoms, his symptoms could be functional, 
related to an emotional condition.  A VA physician diagnosed 
a conversion disorder with sensory symptoms in December 2003.  
In March 2004, a VA physician suggested that the veteran 
experienced whiteouts as a symptom of his extreme emotional 
withdrawal.  Because there is evidence that the veteran's 
condition is potentially related to his psychiatric 
condition, the issue of service connection for whiteouts is 
inextricably intertwined with the issue of service connection 
for PTSD.  

The veteran alleges that chronic hypertension is related to 
PTSD.  Consequently, the issue of service connection for 
hypertension is inextricably intertwined with the issue of 
service connection for PTSD.  Because additional medical and 
evidentiary development is necessary in relation to the 
veteran's claim for PTSD, as discussed below, the Board 
defers a decision on the issues of secondary service 
connection for hypertension and whiteouts.  

The Board finds that additional medical development is 
required in relation to the veteran's claim for PTSD.  
Service connection for PTSD requires medical evidence that 
the veteran has a current diagnosis of PTSD, credible 
evidence supporting the occurrence of an in-service stressor, 
and medical evidence linking the current diagnosis and the 
in-service stressor.  See 38 C.F.R. § 3.304(f).  Although 
evidence of record confirms a PTSD diagnosis, no medical 
opinion confirms a relationship between specific in-service 
stressors and the veteran's current condition.  Moreover, 
evidence indicates that the veteran's condition potentially 
preexisted service:  a VA physician diagnosed chronic PTSD 
from childhood abuse in March 2004; and the veteran described 
a history of nervous problems during his enlistment 
examination.  Yet there is no evidence of record indicating 
whether the preexisting condition was aggravated during 
service.  Consequently, the Board finds that further medical 
development is necessary to determine the nature of the 
veteran's condition and its potential relationship to in-
service stressors.  

The Board additionally finds that further evidentiary 
development is required in relation to the veteran's claims.  
The October 2002 VCAA letter did not notify the veteran of 
the information and evidence needed to demonstrate the degree 
of disability or the effective date of an award, in 
compliance with Dingess/Hartman.  19 Vet. App. at 486.  

Additionally, the RO did not attempt to verify the veteran's 
alleged in-service stressors.  The veteran describes several 
traumatic incidents.  First, he alleges that he rescued a 
soldier who fell from a ship into Malaysia wastewaters in 
1985.   Second, he avers that he was assaulted by a Filipino 
in 1979.  September 1984 medical records note that the 
veteran broke his hand during an altercation with a thief.  
Third, the veteran stated that, in 1979, a soldier was killed 
by a Filipino national security guard within a few feet of 
the veteran.  Fourth, he asserts that he was struck in the 
face in 1975 when he attempted to prevent an unknown 
individual from assaulting his friend.  Fifth, he declares 
that he participated in the funerals of more than thirty 
soldiers killed in Vietnam.  Personnel records indicate that 
the veteran was assigned to funeral detail while he was 
stationed in Salt Lake City.  Finally, the veteran alleges 
that he shot at a fireman during a security alert on a 
nuclear vessel.  He avers that the gun did not fire, and he 
discovered that the individual was a fireman responding to 
the ship's loss of power.  Personnel records verify that the 
veteran served in the described position.  Despite these 
detailed accounts, the RO did not attempt to recover ship 
logs, police reports, or other corroborating evidence of the 
described incidents.  Moreover, the RO did not request 
corroboration from the United States Army and Joint Services 
Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice of the information 
and evidence needed to establish the 
degree of disability and the effective 
date of an award.  Additionally advise the 
veteran of the type of information and 
evidence that may corroborate his alleged 
in-service stressors.  Afford the veteran 
an opportunity to submit additional 
evidence.

2.  After performing the development 
described above, review the file and 
prepare a summary of alleged stressors.  
Provide the summary and any associated 
documents to JSRRC and request any 
information corroborating the veteran's 
allegations.  Recover any available police 
reports, ship logs, or other documents 
that potentially corroborate the veteran's 
alleged stressors.  Subsequent to that 
development, prepare a memorandum 
describing which of the veteran's 
stressors are verified.

3.  After performing the described 
development, schedule the veteran for an 
examination to assess the nature and 
severity of his psychiatric condition.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should state whether the 
veteran's condition is related to any 
verified in-service stressors.  The 
examiner should additionally opine whether 
the veteran's condition, if it preexisted 
service, was aggravated by in-service 
trauma.  The report of examination should 
include a complete rationale for all 
opinions expressed.

4.  Schedule the veteran for an 
examination to assess the nature and 
severity of hypertension.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should state 
whether the veteran's condition began 
during service.  The examiner should 
additionally opine whether the veteran's 
psychiatric condition is related to 
hypertensive symptoms.  The report of 
examination should include a complete 
rationale for all opinions expressed.

5.  Schedule the veteran for an 
examination to assess the nature and 
severity of whiteouts.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should state 
whether the veteran's condition is a 
result of a potential in-service head 
injury.  The examiner should additionally 
opine whether whiteouts are attributable 
to the veteran's psychiatric condition.  
The report of examination should include a 
complete rationale for all opinions 
expressed.

6.  When all development is complete, 
review the case on the basis of the 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


